Citation Nr: 1451806	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-24 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right foot arthritis.

2.  Entitlement to service connection for degenerative joint disease (arthritis) of the knees.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to March 1983.  He also had subsequent service in the reserves.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Board reopened the Veteran's claim for service connection for a bilateral (right and left) knee disorder because there was the required new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, meaning on a de novo basis, the Board instead remanded this claim and those for service connection for right foot arthritis (right foot disorder) and sleep apnea to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.

Thereafter, in November 2013, the AMC granted the claim for service connection for sleep apnea - assigning an initial evaluation of 50-percent disabling with an effective date of April 24, 2010.  There is no indication the Veteran timely disagreed with the initial rating and/or effective date assigned for this disability.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  Therefore, that is considered a full grant of the benefit sought on appeal, meaning that claim is no longer at issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).



FINDINGS OF FACT

1.  The preponderance of the evidence is against a relationship between the Veteran's active military service and his current right foot disorder.

2.  Also, the most probative, meaning competent and credible, evidence of record indicates his current bilateral knee disorder is unrelated to his military service.


CONCLUSION OF LAW

The Veteran's right foot and bilateral (left and right) knee disorders were not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, to this end, prior to initially adjudicating these claims, so in the preferred sequence, a June 2010 letter was sent to the Veteran providing this required information.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence that was needed to substantiate his claims, of the information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claims.  He was also notified of the criteria for establishing a "downstream" disability rating and an effective date in the eventuality service connection was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In addition, in light of the Board's August 2013 remand directive, the Veteran was sent a supplemental notice letter in September 2013 advising him that he could submit alternate evidence to support his claims, based upon the list of such alternative documents provided in the VA Adjudication Procedure Manual, 
M21-1MR, Part III, Subpart iii, Chapter 2, Section E (Feb. 6, 2012).  He therefore has received all required notice concerning these claims.

VA also has complied with its additional duty to assist him with these claims by obtaining the records of his private outpatient treatment and his service treatment records (STRs), that is, at least those that are available (meaning obtainable).  

Moreover, in accordance with the Board's August 2013 remand directive, the Veteran was provided a VA examination in October 2013.  The VA examination and opinion are adequate for deciding these claims.  Specifically, the examiner reviewed the claims file and pertinent medical history, examined the Veteran personally, and provided clear explanations for the opinions offered, which are consistent with the other evidence of record and enable the Board to make an informed decision on these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  VA's duty to assist therefore is met.  

Given all that has occurred in the processing of these claims, the Board finds that there was compliance, certainly substantial compliance, with the August 2013 remand directives, in turn allowing the Board to proceed with its adjudication of these claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II. General Statutes, Regulations and Precedent Cases Governing Claims of Entitlement to Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown:  (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain diseases are considered chronic, per se, including arthritis, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

But if chronicity of disease or injury in service is not shown, or if it is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service; (2) symptoms of that condition continued after service; and, (3) the current condition is related to those continuing symptoms.  Continuity of symptomatology, however, only can be used to establish this required linkage between the current condition and service if the condition is one of those explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  As mentioned, degenerative joint disease (DJD), i.e., arthritis is among the conditions listed.

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) nonetheless has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Consider also that a Veteran is not competent to provide probative opinion on more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).


Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible, as only then does it have ultimate probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.").

III.  Whether Service Connection for Right Foot Arthritis and a Bilateral (Left and Right) Knee Disorder is Warranted

The Veteran claims these disorders stem from a motor vehicle accident (MVA) he was involved in during his service in Guam in 1980.  He claims that, since the MVA, he has experienced recurring problems with his right foot and knees.

A review of his STRs (at least those available) is unremarkable for any complaints, symptoms, treatment or diagnosis of any right foot disorder or bilateral knee disorder, including owing to injuries sustained in that MVA.

The Veteran's medical treatment records indicate that he first sought treatment for right knee pain in March 1986.  At that time, it was noted as gout.  Several years later, in March 1992, he reported having bilateral knee pain for the past 10 years, so, if true, since 1982 or thereabouts.  Moreover, he stated that his left knee pain had started just two years prior.  On objective physical examination of his knees, the evaluating clinician observed they were tender with no effusion, but had crepitation on motion.  X-rays of the knees revealed there was DJD.   Subsequently, in February 1993, the Veteran had surgery on his right knee.  At a follow-up visit in March 1993, he reported that his right root had been swollen for the past five days.  It was noted as right foot arthralgia and the evaluating clinician suspected it was gout.  Thereafter, abnormal blood tests results led the clinician to suggest the Veteran either had atypical rheumatoid arthritis or an autoimmune disease.


The Veteran had a VA examination in May 1993.  At that time, he reported that he had been in an accident in Guam and since then had experienced problems with his knees.  After evaluating him, the examiner stated there was no evidence of systemic disease related to the knee and deferred to the orthopedist's examination of the Veteran.  The orthopedist commented that examination of the Veteran's knees had revealed a normal type knee bilaterally with a range of motion from 0 to 140 degrees (this is normal range of knee motion, see 38 C.F.R. § 4.71, Plate II) and no crepitation.  He concluded that the diagnosis remained history of the MVA and problems with the knees, which did not seem to be related.

As support for his claims, the Veteran submitted a July 2010 statement from his spouse attesting to the fact that they were in a MVA while in Guam and that his bilateral knee disorder was a result of the MVA.  Aside from that, further review of the record shows that, in July 2013, the Veteran reported having left knee pain, but that he stated had begun only about five to six weeks prior.  He could not recall any specific injury, but he described the pain as primarily along the medial aspect of his knee.

As already alluded to, in August 2013, the Board remanded these claims for a VA examination and medical nexus opinion concerning the likelihood these claimed disorders are indeed related to the Veteran's active military service from February 1976 to March 1983, including especially the MVA mentioned.  Resultantly, he had this VA examination in October 2013.  The examiner diagnosed bilateral knee DJD, status post-surgery for right knee in1993, after military, and left knee surgery in July 2013.  He also diagnosed DJD of the right foot.  In commenting on the determinative issue of causation, however, this examiner observed that the medical records from 1993 indicated the Veteran probably had a right lateral meniscal tear and patellochondrol tearing.  This examiner opined that, since the Veteran's period of service was from February 1976 to March 1983, it was less likely than not that his bilateral knee DJD was related to his military service.  He explained that the etiology of the Veteran's DJD was bilateral knee surgeries because there was no evidence of this condition in service or within one year from separation (i.e., during the post-service presumptive period).

Regarding the Veteran's right foot arthritis, this examiner noted that the Veteran previously had been diagnosed with recurrent DJD and exostosis at the dorsal aspect of the right foot and was seen several times in 2011 for his foot condition.  But as this VA examiner also ultimately concluded, the Veteran's right foot arthritis also is less likely than not related to his service, so including the MVA at issue.

Consequently, after considering this and the other evidence of record in relation to the applicable statutes and regulations, the Board concludes that service connection for the Veteran's right foot disorder and bilateral knee disorder is not warranted.  While the evidence confirms he has these claimed conditions, the evidence does not also establish the required linkage ("nexus") between these disabilities and his military service.  His STRs (again, those available) are unremarkable for any right foot disorder or bilateral knee disorder.  While he may have had a MVA in 1980, the medical evidence of record indicates that he did not seek treatment for his right knee until 1986, which at the time was attributed to gout, not any prior injury sustained in that MVA.  In addition, the first complaint of right foot pain was in March 1993, a few weeks after he had his right knee surgery.  Moreover, the May 1993 VA examiners opined that his bilateral knee disorder was unrelated to the 1980 MVA.  The most recent October 2013 VA compensation examiner agreed with this assessment on remand, also concluding these disabilities were unrelated to the Veteran's military service and the MVA, in particular.  While the Veteran has submitted statements, including statements from his spouse, proclaiming that his current disabilities are a result of the MVA, DJD (arthritis) of the right foot and knees is not the type of condition ("simple" condition rather than medically complex) allowing them to contradict the VA examiners' conclusions regarding this disease's origins.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).


Accordingly, the Board finds that the preponderance of the evidence is against these claims of entitlement to service connection for a right foot disorder and bilateral knee disorder, and in this circumstance the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for right foot arthritis is denied.

The claim of entitlement to service connection for DJD (arthritis) of the knees also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


